Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-20 directed to the following patentably distinct inventions, wherein claims 1-9 are directed to one group (Group-1); claims 10-17 are directed to another group (Group-2), and claims 18-20 are directed to another group (Group-3), As described in the following:
Group-1 (claims 1-9) – Claims 1-9 drawn to provisioning service during an authentication process using a Simple Authentication and Security Layer (SASL) framework, comprising: transmitting a challenge to a client computing device in response to receiving an authentication request; receiving one or more responses from the client computing device in response to the transmitted challenge, wherein the one or more responses include one or more public keys; and in response to receiving the one or more public keys, preparing a first segment challenge key for transmission to the client computing device and the SASL framework is modified to support a challenge key that is separated into multiple segments, classified in CPC group H04L subgroup 9/30 and group H04L subgroup 3263.
Group-2 (claims 10-17) - Claims 10-17 drawn to computing device, perform an attestation process with a provisioning service using a Simple Authentication and Security Layer (SASL) framework, in which the executed instructions further cause the client computing device to: configure an SASL INIT message with a control byte which defines message attributes , classified in CPC group H04L subgroup 63/04, subgroup 9/3271 and subgroup 9/36.
Group-3 (claims 18-20) - Claims 18-20 drawn to an computing device, exchange messages with a remote computing device using a Simple Authentication and Security Layer (SASL) framework, in which the exchanging includes configuring messages with a control byte that is indicative of attributes for a message when read by the remote computing device upon receipt, and when a message to be transmitted is broken up into multiple segmented messages, configure the control byte to indicate whether a given message is an interim message or a final message of the multiple segmented messages, classified in CPC group H04L subgroup 9/34 and group G06F subgroup 21/305.
The groups are distinct, each from the other because of the following reasons:
Inventions group-1, group-2 and group-3 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group-1 has separate utility such as receiving an authentication request; receiving one or more responses from the client computing device in response to the transmitted challenge, wherein the one or more responses include one or more public keys; preparing a first segment challenge key for transmission to the client computing device and the SASL framework is modified to support a challenge key that is separated into multiple segments (i.e. claim 1); subcombination group-2 has separate utility such group-3 has separate utility such as exchange messages with a remote computing device using a Simple Authentication and Security Layer (SASL) framework, in which the exchanging includes configuring messages with a control byte that is indicative of attributes for a message when read by the remote computing device upon receipt, and when a message to be transmitted is broken up into multiple segmented messages, configure the control byte to indicate whether a given message is an interim message or a final message of the multiple segmented messages (i.e. claim 18).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
-	A separate search of the prior art would be required for each invention.
-	 The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
- 	The prior art applicable to one invention would not likely be applicable to another invention;	
Applicant is advised that the reply to this requirement to be complete must include (in) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SANCHIT K SARKER/Examiner, Art Unit 2495